                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
C.H. Robinson Worldwide, Inc.,

         Plaintiff,
v.                                               ORDER
                                                 Civ. No. 19-1444 (MJD/BRT)
Steven Tue and Everest Global
Freight Services, Inc.,

         Defendant.



      Joel O’Malley, Katie M. Connolly and Jeremy D. Robb, Nilan Johnson
Lewis PA, Counsel for Plaintiff.

      Heng Wang, Jordan Gottheim and Jacob Tebele, Wang, Gao & Associates,
P.C. and Bradley J. Lindeman and Kathleen Li Reitz, Meagher & Geer, P.L.L.P.,
Counsel for Defendants.



         Based upon the Report and Recommendation by United States Magistrate

Judge Becky R. Thorson dated December 20, 2019 (Doc. No. 49), along with all

the files and records, and no objections to said Recommendation having been

filed,

         IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss or

Alternatively to Transfer Venue (Doc. No. 15) is DENIED.

Date: January 7, 2020                      s/ Michael J. Davis
                                           Michael J. Davis
                                           United States District Court
